Citation Nr: 1611897	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-09 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include ulcers. 

3.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include ulcers. 

4.  Entitlement to service connection for sinus disorder, to include as due to herbicide exposure. 

5.  Entitlement to service connection for asthma, to include as due to herbicide exposure.  

6.  Entitlement to service connection for arthritis, to include as due to herbicide exposure. 

7.  Entitlement to service connection for intestinal tumors, to include as due to herbicide exposure. 

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux disorder. 

9.  Entitlement to service connection for atrial fibrillation, to include as due to herbicide exposure. 

10.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

11.  Entitlement to service connection for diabetic neuropathy in the right lower extremity. 

12.  Entitlement to service connection for diabetic neuropathy in the left lower extremity. 

13.  Entitlement to service connection for diabetic neuropathy in the right upper extremity. 

14.  Entitlement to service connection for diabetic neuropathy in the left upper extremity. 

15.  Entitlement to service connection for migraine headaches, to include as due to herbicide exposure. 
 
16.  Entitlement to service connection for disability manifested by night sweats, to include as due to herbicide exposure. 

17.  Entitlement to service connection for acne located on the face and neck, to include as due to herbicide exposure. 

18.  Entitlement to service connection for skin growths on hands, arms, face, and legs. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1962 to September 1966. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO), which denied the benefits sought on appeal. 

In December 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

During the pendency of the appeal, the Veteran's claims folder was processed using the electronic Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, 
peripheral vascular disease of both lower extremity, sinus disorder, asthma, arthritis, intestinal tumors, GERD, atrial fibrillation, hypertension, diabetic neuropathy in all four extremities, migraine headaches, disability manifested by night sweats, acne, and skin growths.  He contends that his current disabilities are related to his military service, to include as due to herbicide exposure.  

The Veteran initially asserts that he was exposed to herbicides while he was stationed at Kunsan Air Force Base, Korea, and he performed his duties as a weather observer at the weather tower near the flight lines.  He believes that herbicides, including Agent Orange, were used to clear the foliage near and around the flight line at Kunsan Air Force Base.  In the alternative, the Veteran reports that towards the end of his deployment in Korea, he travelled to DaNang, Vietnam on temporary duty (TDY) assignment, and he was stationed there for three days while apart of a special operations missions.  He asserts that he should be afforded the presumption of exposure to herbicides as a result of his three days in DaNang, Vietnam.    

The Board notes that medical evidence of record documents a diagnosis of diabetes mellitus.  This disability may be subject to presumptive service connection if the Veteran's allegations of herbicide exposure were to be confirmed.  38 C.F.R. § 3.309(e).  The medical evidence also documents diagnoses of diabetic neuropathy, hypertension, allergic rhinitis, degenerative arthritis of the lumbar spine, GERD, atrial fibrillation, and various skin disorders.  Also, the Veteran has provided evidence of symptoms capable of lay observation, such as headaches, night sweats, and shortness of breath.  The Board observes that current VA regulations do not provide that any of those diagnosed disorders are a presumptive disability associated with herbicide exposure.  However, this does not preclude the Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that the Veteran's service personnel records have not yet been associated with the claims folder.  On remand, the Veteran's personnel records must be obtained and review the records to verify whether the Veteran had service in Vietnam, which would result in presumption of herbicide exposure during service. 

In addition, VA has established a procedure for verifying reported herbicide exposure in areas outside the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  Under this procedure, the Veteran must be asked for the approximate dates, locations and nature of the alleged exposure to herbicides.  During his December 2015 Board hearing, the Veteran testified that he believed that herbicides, including Agent Orange, were used along the base perimeter at Kunsan Air Force Base in Korea, as well as these herbicides were stored in close proximity to the weather tower where he performed his duties.  The Veteran has provided sufficient information regarding the approximate dates, location, and nature of his alleged exposure to herbicide.  However, development consistent with the M21-1 has not been completed. 

The Board notes that in August 2010 and October 2010, the RO submitted a request to National Personnel Records Center (NPRC) to verify the Veteran's in-service exposure to Vietnam.  To date, NPRC has not responded to these inquiries.  Rather, in a December 2010 response, it was stated that the Veteran's service treatment records have been mailed, but no determination was provided regarding the Veteran's alleged in-service exposure to herbicides.  It does not appear that the development efforts resulted in any clear determination regarding the critical questions regarding potential exposure to herbicides in Korea, nor have the development efforts fulfilled the requirements of the VA's updated Adjudication Procedure Manual.  Namely, VA has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, nor requested search of the Department of Defense inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor requested that the Joint Services Records Research Center (JSRRC) research the Veteran's possible herbicide exposure at Kunsan Air Force Base, Korea.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  

The Board regrets the delay of final adjudication in this case, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above. 

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether medical examinations are required to complete adjudication of the claims.

Also, the Veteran should be afforded with a VA examination to determine the nature and etiology of his claim sinus disorder.  Notably, a review of the Veteran's service treatment records show that he was treated for various respiratory infections, including allergic rhinitis.  His post-service VA treatment records continue to show a diagnosis for allergic rhinitis.  On remand, the Veteran should be afforded with a VA examination to determine whether his current diagnosed disorder had an onset during his period of service, or is otherwise related to his period of service.  

Lastly, the Board notes that the claims folder only contains post-service medical records dated since November 2009; however, the Veteran reported treatment for his various disorders well prior to that date.  On remand, attempts should be made to obtain outstanding records of pertinent VA and private treatment.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any non-VA health care providers that have treated him for his claimed disorders.

2. Obtain the Veteran's VA treatment records dated prior to November 2009 from VA medical facilities in Atlanta. 

3. Obtain the Veteran's complete service personnel records and verify whether during his military service, the Veteran travelled to the Republic of Vietnam during the Vietnam War.

4. Request from the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), the Defense Personnel Records Information Retrieval System (DPRIS), and any other appropriate records repository for information concerning verification of the Veteran's alleged herbicide exposure at Kunsan Air Force Base in Korea, forwarding any detailed descriptions of his alleged exposure and the approximate dates of his presence there as determined through a review of his service personnel records.  

If sufficient information is not provided, or if attempts to verify the relevant information are not successful, the Veteran must be notified of this fact and all verification efforts must be documented and associated with the claims file.  

5.  Schedule the Veteran with a VA examination with the appropriate specialist to determine the nature and etiology of his claimed sinus disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be accomplished. 

Based upon the review of the evidence of record and the examination results, the examiner should state an opinion as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that the Veteran's current diagnosed respiratory disorder originated during service or is otherwise etiologically related to service.  In doing so, the VA examiner should consider the in-service treatment for respiratory infections as well as the Veteran's reported history of symptoms since service. 

The examiner must provide the rationale for all opinions expressed. 

6. Undertake any other indicated development.

7.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




